        Case 1:99-cv-02496-PLF Document 6438 Filed 07/29/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
____________________________________
                                         )
UNITED STATES OF AMERICA,                )
                                         )
        Plaintiff,                       )    Civil Action No. 99-CV-2496 (PLF)
                                         )
and                                      )
                                         )
TOBACCO-FREE KIDS ACTION FUND, )
et al.,                                  )
                                         )
        Plaintiff-Intervenors,           )
                                         )
                v.                       )
                                         )
PHILIP MORRIS USA, INC., et al.,         )
                                         )
        Defendants.                      )
                                         )

                     PUBLIC HEALTH PLAINTIFF-INTERVENORS’
                     UNOPPOSED MOTION TO AMEND ORDER #997

       The Public Health Plaintiff-Intervenors1 respectfully submit this unopposed motion to

amend Order #997 (Dkt. No. 5593) to permit the Public Health Plaintiff-Intervenors to access,

and for the other parties in this case to provide, sealed and confidential information relating to

the corrective-statement remedy. As grounds for this motion, the Public Health Plaintiff-

Intervenors state:

       1.      On August 10, 2005, the Court entered Order #997 excluding the Public Health

Plaintiff-Intervenors from obtaining access to sealed and confidential information in this case,

and ordering that the parties were barred from providing, and “Plaintiff-Intervenors are barred




1
 The Public Health Plaintiff-Intervenors are The Tobacco-Free Kids Action Fund, American
Cancer Society, American Heart Association, American Lung Association, Americans for
Nonsmokers’ Rights, and the National African American Tobacco Prevention Network.
        Case 1:99-cv-02496-PLF Document 6438 Filed 07/29/21 Page 2 of 3




from accessing[,] sealed materials or information protected from disclosure under Order #7,

Order #36, Order #394, and Order #638.”

       2.      In connection with discovery for the upcoming evidentiary hearing on the point of

sale remedy, sealed and confidential materials that may be covered by Order #997 have been

served and filed. The parties may submit additional confidential materials relating to that

evidentiary hearing. The parties, having conferred pursuant to Local Rule 7(m), agree that Order

#997 should not constrain the attorneys for the Public Health Plaintiff-Intervenors’ access to

these materials on an attorneys’-eyes-only basis. The Public Health Plaintiff-Intervenors do not

seek modification of Order #997 or #104-Remand with respect to any sealed or confidential

materials previously disclosed in connection with the pre-trial, trial, and post-trial events in 2005

that the Order was originally intended to address.

       3.      The undersigned counsel representing the Public Health Plaintiff-Intervenors have

signed an acknowledgment agreeing to be bound by the confidentiality acknowledgments of

Order #7 and Order #36.

Dated: July 29, 2021                          Respectfully submitted,

                                              /s/ Christina S. Marshall
                                              Scott P. Lewis (admitted pro hac vice)
                                              slewis@andersonkreiger.com
                                              Melissa C. Allison (admitted pro hac vice)
                                              mallison@andersonkreiger.com
                                              Christina S. Marshall (Bar # MA0022)
                                              cmarshall@andersonkreiger.com
                                              ANDERSON & KREIGER LLP
                                              50 Milk, 21st Floor
                                              Boston, MA 02109
                                              Telephone: 617-621-6500
                                              Fax: 617-621-6660

                                              Attorneys for the Public Health Plaintiff-
                                              Intervenors



                                                  2
 Case 1:99-cv-02496-PLF Document 6438 Filed 07/29/21 Page 3 of 3




                        CERTIFICATE OF SERVICE

        I hereby certify that a true and accurate copy of this document was filed
through the Electronic Case Filing system, and will be served upon the attorney of
record for each party registered to receive electronic service on this 29th day of
July 2021.
                                               /s/ Christina S. Marshall
                                               Christina S. Marshall




                                        3
